DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting: Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-2, 5, 12-14 and 17-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7-8, 10-11, 13-14 and 19 of prior U.S. Patent No. 10856074 B2. This is a statutory double patenting rejection. The claim mapping is as follows:
Current Application
U.S. Patent No. 10856074 B2
Claim 1
Claim 1
Claim 2
Claim 10
Claim 5
Claim 7

Claim 8
Claim 13
Claim 11
Claim 14
Claim 19
Claim 17
Claim 13
Claim 18
Claim 14



Double Patenting: Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 9, 12, 15-16, 18 and 20 of U.S. Patent No. 10856074 B2. The claim mapping is as follows:
Current Application
U.S. Patent No. 10856074 B2
Claim 1
Claim 20
Claim 2
Claim 9
Claim 3
Claim 5
Claim 4
Claim 9
Claim 5
Claim 20
Claim 6
Claims 2-3 and 20
Claim 7
Claims 2-4 and 20
Claim 8
Claims 2-3 and 20
Claim 9
Claims 3-4 and 20
Claim 10
Claim 5

Claim 6
Claim 13
Claim 20
Claim 14
Claim 18
Claim 15
Claim 15
Claim 16
Claim 12
Claim 17
Claim 20
Claim 18
Claim 20
Claim 19
Claim 15
Claim 20
Claim 16


Although the claims at issue are not identical, they are not patentably distinct from each other. Mainly, the claims of the pending application are generally broader than the corresponding claims of the patent, as further described below. As such, they are rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761.
	Independent claims 1 and 13 of the pending application recite most of the features of corresponding claim 20 of the patent, but do not recite additional features such as the housing being hermetically sealed and waterproof, the housing further comprising fastening structures, or the housing comprising a power outlet or an induction coupling component. In addition, the limitations in dependent claims 2-11 and 14-20 of the pending application parallel those of corresponding claims 2-6, 9, 12, 15-16, 18 and 20 of the patent.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10567873 B2. The claim mapping is as follows:

U.S. Patent No. 10567873 B2
Claim 1
Claims 1, 5 and 20
Claim 2
Claim 10
Claim 3
Claim 3
Claim 4
Claim 10
Claim 5
Claims 8 and 20
Claim 6
Claims 2, 6 and 20
Claim 7
Claims 2, 7 and 20
Claim 8
Claims 2, 6 and 20
Claim 9
Claims 7 and 20
Claim 10
Claim 3
Claim 11
Claim 4
Claim 12
Claim 9
Claim 13
Claims 11, 15, 18 and 20
Claim 14
Claim 19
Claim 15
Claim 13
Claim 16
Claims 12, 16 and 20
Claim 17
Claims 17 and 20
Claim 18
Claims 17 and 20
Claim 19
Claim 13
Claim 20
Claim 14


Although the claims at issue are not identical, they are not patentably distinct from each other. In this case, independent claims 1 and 13 of the pending application differ from corresponding claims 1, 11 and 20 of the patent in that they further limit the transceiver as communicating with the smart device to send and receive data from the mobile broadband network, and do not recite the hotspot functionality configured to connect additional wireless devices, nor do they recite additional features recited in the patented claims such as the fastening Claims 1 and 13 of the pending application further recite similar limitations as corresponding claims 5, 15 and 18 of the patent, including the sending and receiving of data from the mobile broadband network, but do recite the fastening components nor the audio receptacle connection as recited in the patented claims. The claims of the pending application are generally broader than the corresponding claims of the patent and as such, they are rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761.
In addition, the limitations in dependent claims 2-12 and 14-20 of the pending application parallel those of corresponding claims 2-4, 6-10, 12-14, 16-17 and 19-20 of the patent.

Claim Objections
7.	Claim 3 is objected to because of the following informalities: The claim recites “The system comprising of claim 2” in line 1; it should probably say “The system of claim 2.” Appropriate correction is required.

8.	Claim 4 is objected to because of the following informalities: The claim recites “The system comprising of claim 2” in line 1; it should probably say “The system of claim 2.” Appropriate correction is required.

9.	Claim 15 is objected to because of the following informalities: The claim recites “The system comprising of claim 14” in line 1; it should probably say “The system of claim 14.” Appropriate correction is required.
Allowable Subject Matter
10.	Claims 3-4, 6-11, 15-16 and 19-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further pending the filing of a terminal disclaimer in order to overcome the nonstatutory double patenting rejections set forth in this Office action.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SABRINA DIAZ/Examiner, Art Unit 2652                                                                                                                                                                                                        

/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
08/13/2021